      Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 1 of 50



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 LESLIE DUCOING                                   CIVIL ACTION NO.:

    V.                                            SECTION:

 MONSANTO COMPANY                                 JURY DEMAND


                                          COMPLAINT

         Plaintiff, Leslie Ducoing, by and through his undersigned counsel, for his Complaint

against Monsanto Company, states:

                                       INTRODUCTION

1. In 1970, Defendant Monsanto Company (“Monsanto”) discovered the herbicidal properties

   of glyphosate and began marketing it in products in 1974 under the brand name Roundup.

   Roundup is a non-selective herbicide used to kill weeds that commonly compete with the

   growing of crops. By 2001, glyphosate had become the most-used active ingredient in

   American agriculture with 85-90 millions of pounds used annually. That number grew to

   185 million pounds by 2007. As of 2013, a glyphosate was the world’s most widely used

   herbicide.

2. Monsanto is a multinational agricultural biotechnology corporation based in St. Louis,

   Missouri. It is the world’s leading producer of glyphosate. As of 2009, Monsanto was the

   world’s leading producer of seeds, accounting for 27% of the world seed market. The

   majority of these seeds are of the Roundup Ready brand. The stated advantage of Roundup

   Ready crops is that they substantially improve a farmer’s ability to control weeds, since

   glyphosate can be sprayed in the fields during the growing season without harming their




                                                                                     Page 1 of 50
      Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 2 of 50



   crops. In 2010, an estimated 70% of corn and cotton, and 90% of soybean fields in the

   United States were Roundup Ready.

3. Monsanto’s glyphosate products are registered in 130 countries and approved for use on over

   100 different crops. They are ubiquitous in the environment. Numerous studies confirm that

   glyphosate is found in rivers, streams, and groundwater in agricultural areas where

   Roundup is used. It has been found in food, in the urine of agricultural workers, and even

   in the urine of urban dwellers who are not in direct contact with glyphosate.

4. On March 20, 2015, the International Agency for Research on Cancer (“IARC”), an agency

   of the World Health Organization (“WHO”), issued an evaluation of several herbicides,

   including glyphosate. That evaluation was based, in part, on studies of exposures to

   glyphosate in several countries around the world, and it traces the health implications from

   exposure to glyphosate since 2001.

5. On July 29, 2015, IARC issued the formal monograph relating to glyphosate. In that

   monograph, the IARC Working Group provides a thorough review of the numerous studies

   and data relating to glyphosate exposure in humans.

6. The IARC Working Group classified glyphosate as a Group 2A herbicide, which means that

   it is probably carcinogenic to humans. The IARC Working Group concluded that the cancers

   most associated with glyphosate exposure are non-Hodgkin lymphoma and other

   maematopoietic cancers, including lymphocytic lymphoma/chronic lymphocytic leukemia,

   B-cell lymphoma, and multiple myeloma.

7. The IARC evaluation is significant. It confirms what has been believed for years: that

   glyphosate is toxic to humans.




                                                                                     Page 2 of 50
      Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 3 of 50



8. Nevertheless, Monsanto, since it began selling Roundup, has represented it as safe to

   humans and the environment. Indeed, Monsanto has repeatedly proclaimed and continues to

   proclaim to the world, and particularly to United States consumers, that glyphosate-based

   herbicides, including Roundup, create no unreasonable risks to human health or to the

   environment.

                                   JURISDICTION AND VENUE

9. Federal diversity jurisdiction in this Court is proper under 28 U.S.C. § 1332 because Plaintiff

   Leslie Ducoing is a citizen of a different state from the Defendant Monsanto Company’s

   states of citizenship, and the aggregate amount in controversy exceeds $75,000, exclusive of

   interest and costs.

10. This Court has personal jurisdiction over Monsanto under C.C.P. § 410, because Monsanto

   knows or should have known that its Roundup products are sold throughout the State of

   Louisiana, and, more specifically, cause Roundup to be sold to Plaintiff in the State of

   Louisiana.

11. In addition, Monsanto maintains sufficient contacts with the State of Louisiana such that this

   Court’s exercise of personal jurisdiction over it does not offend traditional notions of fair

   play and substantial justice.

12. Venue is proper within this District under 28 U.S.C. § 1391 because a substantial part of the

   events and omissions giving rise to the claims asserted in this Complaint occurred in this

   District. Further, Monsanto, as a corporate entity, is deemed to reside in any judicial district

   in which it is subject to personal jurisdiction.




                                                                                       Page 3 of 50
      Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 4 of 50



                                         THE PARTIES

                                               Plaintiff

13. Plaintiff Leslie Ducoing resides in Bogalusa, Louisiana. On information and belief, Mr.

   Ducoing was exposed to Roundup in Louisiana around 1968 to 2019. He was diagnosed

   with chronic lymphocytic leukaemia, a type of non-Hodgkin lymphoma in 2019.

                                            Defendant

14. Defendant Monsanto Company is a Delaware corporation with its headquarters and principal

   place of business in St. Louis, Missouri.

15. At all times relevant to this complaint, Monsanto was the entity that discovered the herbicidal

   properties of glyphosate and the manufacturer of Roundup.

                                               FACTS

16. Glyphosate is a broad-spectrum, non-selective herbicide used in a wide variety of herbicidal

   products around the world.

17. Plants treated with glyphosate translocate the systemic herbicide to their roots, shoot regions

   and fruit, where it interferes with the plant’s ability to form aromatic amino acids necessary

   for protein synthesis. Treated plants generally die within two to three days. Because plants

   absorb glyphosate, it cannot be completely removed by washing or peeling produce or by

   milling, baking, or brewing grains.

18. For nearly 40 years, farms across the world have used Roundup without knowing of the

   dangers its use poses. That is because when Monsanto first introduced Roundup, it touted

   glyphosate as a technological breakthrough: it could kill almost every weed without causing

   harm either to people or to the environment. Of course, history has shown that not to be true.

   According to the WHO, the main chemical ingredient of Roundup – glyphosate – is a



                                                                                       Page 4 of 50
      Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 5 of 50



   probable cause of cancer. Monsanto assured the public that Roundup was harmless. In

   order to prove this, Monsanto championed falsified data and attacked legitimate studies that

   revealed its dangers. Monsanto led a prolonged campaign of misinformation to convince

   government agencies, farmers and the general population that Roundup was safe.

19. The herbicidal properties of glyphosate were discovered in 1970 by Monsanto chemist John

   Franz. The first glyphosate-based herbicide was introduced to the market in the mid-1970s

   under the brand name Roundup. From the outset, Monsanto marketed Roundup as a

   “safe” general-purpose herbicide for widespread commercial and consumer use. It still

   markets Roundup as safe today.

20. The manufacture, formulation and distribution of herbicides, such as Roundup, are

   regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA” or “Act”),

   7 U.S.C. § 136, et seq. FIFRA requires that all pesticides be registered with the

   Environmental Protection Agency (“EPA” or “Agency”) prior to their distribution, sale, or

   use, except as described by the Act. 7 U.S.C. § 136a.

21. Because pesticides are toxic to plants, animals, and humans, at least to some degree, the EPA

   requires as part of the registration process, among other things, a variety of tests to evaluate

   the potential for exposure to pesticides, toxicity to people and other potential non-target

   organisms, and other adverse effects on the environment. Registration by the EPA, however,

   is not an assurance or finding of safety. The determination the Agency must make in

   registering or re-registering a product is not that the product is “safe,” but rather that use of

   the product in accordance with its label direction “will not generally cause unreasonable

   adverse effects on the environment.” 7 U.S.C. § 136a(c)(5)(D).




                                                                                         Page 5 of 50
      Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 6 of 50



22. FIFRA defines “unreasonable adverse effects on the environment” to mean “any

   unreasonable risk to man or the environment, taking into account the economic, social, and

   environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA

   thus requires EPA to make a risk/benefit analysis in determining whether a registration

   should be granted or allowed to continue to be sold in commerce.

23. The EPA and the State of Louisiana registered Roundup for distribution, sale, and

   manufacture in the United States and the State of Louisiana.

24. FIFRA generally requires that the registrant, Monsanto in the case of Roundup, conduct the

   health and safety testing of pesticide products. The EPA has protocols governing the conduct

   of tests required for registration and the laboratory practices that must be followed in

   conducting these tests. The data produced by the registrant must be submitted to the EPA for

   review and evaluation. The government is not required, nor is it able, however, to perform

   the product tests that are required of the manufacturer.

25. The evaluation of each pesticide product distributed, sold, or manufactured is completed at

   the time the product is initially registered. The data necessary for registration of a pesticide

   has changed over time. The EPA is now in the process of re-evaluating all pesticide products

   through a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-1. In

   order to reevaluate these pesticides, the EPA is demanding the completion of additional tests

   and the submission of data for the EPA’s review and evaluation.

26. In the case of glyphosate, and therefore Roundup, the EPA had planned on releasing its

   primary risk assessment – in relation to the reregistration process – no later than July 2015.

   The EPA completed its review of Glyphosate in early 2015, but it delayed releasing the risk

   assessment pending further review in light of the WHO’s health-related findings.



                                                                                        Page 6 of 50
      Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 7 of 50



       Scientific Fraud Underlying the Marketing and Sale of Glyphosate/Roundup

27. Based on early studies showing that glyphosate could cause cancer in laboratory animals, the

   EPA originally classified glyphosate as possibly carcinogenic to humans (Group C) in 1985.

   After pressure from Monsanto, including contrary studies it provided to the EPA, the EPA

   changes its classification to evidence of non-carcinogenicity in humans (Group E) in 1991.

   In so classifying glyphosate, however, the EPA made clear the designation did not mean the

   chemical does not cause cancer: “It should be emphasized, however, that designation of an

   agent in Group E is based on the available evidence at the time of evaluation and should not

   be interpreted as a definitive conclusion that the agent will not be a carcinogen under any

   circumstances.”

28. On two occasions, the EPA found that the laboratories hired by Monsanto to test the toxicity

   of its Roundup products for registration purposes committed fraud.

29. In the first instance, Monsanto, in seeking initial registration of Roundup by the EPA, hired

   Industrial Bio-Test Laboratories (“IBT”) to perform and evaluate pesticide toxicology studies

   relating to Roundup. IBT performed about 30 tests on glyphosate and glyphosate

   containing products, including nine of the 15 residue studies needed to register Roundup.

30. In 1976, the United States Food and Drug Administration (“FDA”) performed an inspection

   of IBT that revealed discrepancies between the raw data and the final report relating to the

   toxicological impacts of glyphosate. The EPA subsequently audited IBT; it too found the

   toxicology studies conducted for the Roundup herbicide to be invalid. An EPA reviewer

   stated, after finding “routine” falsification of data at IBT, that it was “hard to believe the

   scientific integrity of the studies when they said they took specimens of the uterus from male

   rabbits.”



                                                                                        Page 7 of 50
      Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 8 of 50



31. Three top executives of IBT were convicted of fraud in 1983.

32. In the second incident of data falsification, Monsanto hired Craven Laboratories in 1991 to

    perform pesticide and herbicide studies, including for Roundup. In that same year, the

    owner of Craven Laboratories and three of its employees were indicted, and later convicted,

    of fraudulent laboratory practices in the testing of pesticides and herbicides.

33. Despite the falsity of the tests that underlie its registration, within a few years of its launch,

    Monsanto was marketing Roundup in 115 countries.

          The Importance of Roundup to Monsanto’s Market Dominance Profits

34. The success of Roundup was key to Monsanto’s continued reputation and dominance in the

    marketplace. Largely due to the success of Roundup sales, Monsanto’s agriculture division

    was out-performing its chemical division’s operating income, and that gap increased yearly.

    But with its patent for glyphosate expiring in the United States in the year 2000, Monsanto

    needed a strategy to maintain its Roundup market dominance and to ward off impending

    competition.

35. In response, Monsanto began the development and sale of genetically engineered Roundup

    Ready seeds in 1996. Since Roundup Ready crops are resistant to glyphosate, farmers can

    spray Roundup onto their fields during the growing season without harming the crop. This

    allowed Monsanto to expand its market for Roundup even further; by 2000, Monsanto’s

    biotechnology seeds were planted on more than 80 million acres worldwide and nearly 70%

    of American soybeans were planted from Roundup Ready seeds. It also secured

    Monsanto’s dominant share of the glyphosate/Roundup market through a marketing

    strategy that coupled proprietary Roundup Ready seeds with continued sales of its

    Roundup herbicide.


                                                                                           Page 8 of 50
      Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 9 of 50



36. Through a three-pronged strategy of increasing production, decreasing prices, and by

   coupling with Roundup Ready seeds, Roundup became Monsanto’s most profitable

   product. In 2000, Roundup accounted for almost $2.8 billion in sales, outselling other

   herbicides by a margin of five to one, and accounting for close to half of Monsanto’s

   revenue. Today, glyphosate remains one of the world’s largest herbicides by sales volume.

     Monsanto has known for decades that it falsely advertises the safety of Roundup

37. In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against Monsanto based

   on its false and misleading advertising of Roundup products. Specifically, the lawsuit

   challenged Monsanto’s general representations that its spray-on glyphosate-based herbicides,

   including Roundup, were “safer than table salt” and “practically non-toxic” to mammals,

   birds, and fish. Among the representations the NYAG found deceptive and misleading about

   the human and environmental safety of glyphosate and/or Roundup are the following:

   a. “Remember that environmentally friendly Roundup herbicide is biodegradable. It won’t

       build up in the soil so you can use Roundup with confidence along customers’ driveways,

       sidewalks and fences …”

   b. “And remember that Roundup is biodegradable and won’t build up in the soil. That will

       give you the environmental confidence you need to use Roundup everywhere you’ve got

       a weed, brush, edging or trimming problem.”

   c. “Roundup biodegrades into naturally occurring elements.”

   d. “Remember that versatile Roundup herbicides stay were you put it. That means there’s

       no washing or leaching to harm customer’s shrubs or other desirable vegetation.”

   e. “this non-residual herbicide will not wash or leach in the soil. It … stays where you

       apply it.”



                                                                                    Page 9 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 10 of 50



   f. “you can apply Roundup with ‘confidence because it will stay where you put it’ it binds

       tightly to soil particles, preventing leaching. Then, soon after application, soil

       microorganisms biodegrade Roundup into natural products.”

   g. “Glyphosate is less toxic to rats than table salt following acute oral ingestion.”

   h. “Glyphosate’s safety margin is much greater than required. It has over a 1,000-fold

       safety margin in food and over a 700-fold safety margin for workers who manufacture it

       or use it.”

   i. “You can feel good about using herbicides by Monsanto. They carry a toxicity category

       rating of ‘practically non-toxic’ as it pertains to mammals, birds and fish.”

   j. “Roundup can be used where kids and pets will play and breaks down into natural

       material.” This ad depicts a person with his head in the ground and a pet dog standing in

       an area which has been treated with Roundup.

38. On November 19, 1996, Monsanto entered into an Assurance of Discontinuance with

   NYAG, in which Monsanto agreed, among other things, “to cease and desist from publishing

   or broadcasting any advertising [in New York] that represent, directly or by implication”

   that:

   a. Its glyphosate containing pesticide products or any component thereof are safe, non-

       toxic, harmless or free from risk.

   b. Its glyphosate containing pesticide products or any component thereof manufactured,

       formulated, distributed or sold by Monsanto are biodegradable.

   c. Its glyphosate containing pesticide products or any component thereof stay where they

       are applied under all circumstances and will not move through the environment by any

       means.




                                                                                       Page 10 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 11 of 50



   d. Its glyphosate containing pesticide products or any component thereof are “good” for the

       environment or are “known for their environmental characteristics.”

   e. Glyphosate containing pesticides products or any component thereof are safer or less

       toxic than common consumer products other than herbicides.

   f. Its glyphosate containing products or any component thereof might be classified as

       “practically non-toxic”

39. Monsanto did not alter its advertising in the same manner in any state other than New York,

   and on information and belief it still has not done so as of today.

40. In 2009, France’s highest court ruled that Monsanto had not told the truth about the safety of

   Roundup. The French court affirmed an earlier judgment that Monsanto had falsely

   advertised its herbicide Roundup as “biodegradable” and that it “left the soil clean.”

41. The IARC process for classification of glyphosate following IARC’s stringent procedures for

   the evaluation of a chemical agent. Over time, the IARC Monograph program has reviewed

   980 agents. Of those reviewed, it has determined 116 agents to be Group 1 (Known Human

   Carcinogens); 73 agents to be Group 2A (Probable Human Carcinogens); 287 agents to be

   Group 2B (Possible Human Carcinogens); 503 agents to be Group 3 (Not Classified); and

   one agent to be Probably Not Carcinogenic.

42. The established procedure for IARC Monograph evaluations is described in the IARC

   Programme’s Preamble. Evaluations are performed by a panel of international experts,

   selected on the basis of their expertise and the absence of actual or apparent conflicts of

   interest.

43. One year before the Monograph meeting, the meeting is announced and there is a call both

   for data and for experts. Eight months before the Monograph meeting, the Working Group



                                                                                      Page 11 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 12 of 50



   membership is selected and the sections of the Monograph are developed by the Working

   Group members. One month prior to the Monograph meeting, the call for data is closed and

   the various draft sections are distributed among Working Group members for review and

   comment. Finally, at the Monograph meeting, the Working Group finalizes review of all

   literature, evaluates the evidence in each category, and completes the overall evaluation.

   Within two weeks after the Monograph meeting, the summary of the Working Group

   findings is published in The Lance Oncology, and within a year after the meeting, the

   finalized Monograph is published.

44. In assessing an agent, the IARC Working Group reviews the following information: (a)

   human, experimental, and mechanistic data; (b) all pertinent epidemiological studies and

   cancer bioassays; and (c) representative mechanistic data. The studies must be publicly

   available and have sufficient detail for meaningful review, and reviewers cannot be

   associated with the underlying study.

45. In March 2015, IARC reassessed glyphosate. The summary published in The Lancet

   Oncology reported that glyphosate is a Group 2A agent and probably carcinogenic in

   humans.

46. Only July 29, 2015, IARC issued its Monograph for glyphosate, Monograph Volume 112.

   For Volume 112, a Working Group of 17 experts from 11 countries met at IARC from March

   3 – March 10, 2015 to assess the carcinogenicity of certain herbicides, including glyphosate.

   The March meeting culminated a nearly one year review and preparation by the IARC

   Secretariat and the Working Group, including a comprehensive review of the latest available

   scientific evidence. According to published procedures, the Working Group considered




                                                                                    Page 12 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 13 of 50



   “reports that have been published or accepted for publication in the openly available

   scientific literature” as well as “data from governmental reports that are publicly available.”

47. The studies considered the following exposure groups: (1) occupational exposure of farmers

   and tree nursery workers in the United States, forestry workers in Canada and Finland and

   municipal weed-control workers in the United Kingdom; and (2) para-occupational exposure

   in farming families.

48. Glyphosate was identified as the second most used household herbicide in the United States

   for weed control between 2001 and 2007 and the most heavily used herbicide in the world in

   2012.

49. Exposure pathways are identified as air (especially during spraying), water, and food.

   Community exposure to glyphosate is widespread and found in soil, air, surface water, and

   groundwater, as well as in food.

50. The assessment of the IARC Working Group identified several case control studies of

   occupational exposure in the United States, Canada, and Sweden. These studies show a

   human health concern from agricultural and other work related exposure to glyphosate.

51. The IARC Working Group found an increased risk between exposure to glyphosate and NHL

   and several subtypes of NHL, and the increased risk persisted after adjustment for other

   pesticides.

52. The IARC Working Group also found that glyphosate caused DNA and chromosomal

   damage in human cells. One study in community residents reported increases in blood

   markers of chromosomal damage (micronuclei) after glyphosate formulations were sprayed.

53. In male CD-1 mice, glyphosate induced a positive trend in the incidence of a rare tumor:

   renal tubule carcinoma. A second study reported a positive trend for haemangiosarcoma in




                                                                                     Page 13 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 14 of 50



   male mice. Glyphosate increased pancreatic islet-cell adenoma in male rats in two studies.

   A glyphosate formulation promoted skin tumors in an initiation promotion study in mice.

54. The IARC Working Group also noted that glyphosate has been detected in the urine of

   agricultural workers, indicating absorption. Soil microbes degrade glyphosate to

   aminomethylphosphoric acid (AMPA). Blood AMPA detection after exposure suggests

   intestinal microbial metabolism in humans.

55. The IARC Working Group further found that glyphosate and glyphosate formulations

   induced DNA and chromosomal damage in mammals, and in human and animal cells in

   utero.

56. The IARC Working Group also noted genotoxic, hormonal, and enzymatic effects in

   mammals exposed to glyphosate. Essentially, glyphosate inhibits the biosynthesis of

   aromatic amino acids, which leads to several metabolic disturbances, including the inhibition

   of protein and secondary product biosynthesis and general metabolic disruption.

57. The IARC Working Group also reviewed an Agricultural Health Study, consisting of a

   prospective cohort of 57,311 licensed pesticide applicators in Iowa and North Carolina.

   While this study differed from others in that it was based on a self-administered

   questionnaire, the results support an association between glyphosate exposure and multiple

   myeloma, hairy cell leukemia (HCL), and chronic lymphocytic leukemia (CLL), in addition

   to several other cancers.

58. The EPA has a technical fact sheet, as part of its Drinking Water and Health, National

   Primary Drinking Water Regulations publication, relating to glyphosate. This technical fact

   sheet predates IARC’s March 20, 2015 evaluation. The fact sheet describes the release

   patters for glyphosate as follows:




                                                                                       Page 14 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 15 of 50



       Release Patters:

       Glyphosate is released to the environment in its use as an herbicide for controlling

       woody and herbaceous weeds on forestry, right-of-way, cropped and non-cropped

       sites. These sites may be around water and in wetlands. It may also be released

       to the environment during its manufacture, formulation, transport, storage,

       disposal and cleanup, and from spills. Since glyphosate is not a listed chemical in

       the Toxics Release Inventory, data on releases during its manufacture and

       handling are not available.

       Occupational workers and home gardeners may be exposed to glyphosate by

       inhalation and dermal contact during spraying, mixing, and cleanup. They may

       also be exposed by touching soil and plants to which glyphosate was applied.

       Occupational exposure may also occur during glyphosate’s manufacture, transport

       storage, and disposal.

59. In 1995, the Northwest Coalition for Alternatives to Pesticides reports that in California, the

   state with the most comprehensive program for reporting of pesticide caused illness,

   glyphosate was the third most commonly reported cause of pesticide illness among

   agricultural workers.

                        The Toxicity of Other Ingredients in Roundup

60. In additional to the toxicity of the active ingredient, glyphosate, several studies support the

   hypothesis that the glyphosate-based formulation in Defendant’s Roundup products is more

   dangerous and toxic than glyphosate alone. Indeed, as early as 1991, available evidence

   demonstrated that glyphosate formulations were significantly more toxic than glyphosate

   alone.



                                                                                       Page 15 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 16 of 50



61. In 2002, a study by Julie Marc, entitled “Pesticide Roundup Provokes Cell Division

   Dysfunction at the Level of CDK1/Cyclin B Activation,” revealed that Roundup causes

   delays in the cell cycles of sea urchins but that the same concentration of glyphosate alone

   were ineffective and did not alter cell cycles.

62. A 2004 study by Marc and others, entitled “Glyphosate-based pesticides affect cell cycle

   regulation,” demonstrated a molecular link between glyphosate-based products and cell cycle

   dysregulation. The researchers noted that “cell cycle dysregulation is a hallmark of tumor

   cells and human cancer. Failure in the cell cycle checkpoints leads genomic instability and

   subsequent development of cancer from the initial affected cell.” Further, “[s]ince cell cycle

   disorders such as cancer result from dysfunction of a unique cell, it was of interest to

   evaluate the threshold does of glyphosate affecting the cells.”

63. In 2005, a study by Francisco Peixoto, entitled “Comparative effects of the Roundup and

   glyphosate on mitochondrial oxidative phosphorylation,” demonstrated that Roundup’s

   effects on rat liver mitochondria are far more toxic than equal concentrations of glyphosate

   alone. The Peixoto study further suggested that the harmful effects of Roundup on

   mitochondrial bioenergetics could not be exclusively attributed to glyphosate but could be

   the result of other chemicals, such as the surfactant POEA, or in the alternative, due to a

   potential synergic effect between glyphosate and other ingredients in the Roundup

   formulation.

64. In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining the effects of

   Roundup and glyphosate on human umbilical, embryonic, and placental cells. The study

   tested dilution levels of Roundup and glyphosate that were far below agricultural

   recommendations, corresponding with low levels of residue in food. The researches



                                                                                     Page 16 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 17 of 50



   ultimately concluded that supposed “inert” ingredients, and possibly POEA, alter human cell

   permeability and amplify toxicity of glyphosate alone. The researchers further suggested that

   assessment of glyphosate toxicity should account for the presence of adjuvants or additional

   chemicals used in the formulation of the complete pesticide. The study confirmed that the

   adjuvants present in Roundup are not, in fact, inert and that Roundup is potentially far

   more toxic than its active ingredient glyphosate alone.

65. The results of these studies were at all times available to Defendant. Defendant thus knew or

   should have known that Roundup is more toxic than glyphosate alone and that safety

   studies of Roundup, Roundup’s adjuvants and “inert” ingredients, and/or the surfactant

   POEA were necessary to protect Plaintiff from Roundup.

                      Recent Worldwide Bans on Roundup/Glyphosate

66. Several countries around the world have instituted bans on the sale of Roundup and other

   glyphosate-containing herbicides, both before and since IARC first announced its assessment

   for glyphosate in March 2015, and more countries undoubtedly will follow suit as the

   dangers of the use of Roundup become more widely known. The Netherlands issued a ban

   on all glyphosate-based herbicides in April 2014, including Roundup, which took affect at

   the end of 2015. In issuing the ban, the Dutch Parliament member who introduced the

   successful legislation stated: “agricultural pesticides in user-friendly packaging are sold in

   abundance to private persons. In garden centers, Roundup is promoted as harmless, but

   unsuspecting customers have no idea what the risks of this product are. Especially children

   are sensitive to toxic substances and should therefore not be exposed to it.”

67. The Brazilian Public Prosecutor in the Federal District requested that the Brazilian Justice

   Department suspend the use of glyphosate.


                                                                                      Page 17 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 18 of 50



68. France banned the private sale of Roundup and glyphosate following the IARC assessment

   for Glyphosate.

69. Bermuda banned both the private and commercial sale of glyphosates, including Roundup.

   The Bermuda government explained its ban as follows: “Following a recent scientific study

   carried out by a leading cancer agency, the importation of weed spray ‘Roundup’ has been

   suspended.”

70. The Sri Lankan Government banned the private and commercial use of glyphosate,

   particularly out of concern that glyphosate has been linked to fatal kidney disease in

   agricultural workers.

71. The government of Columbia announced its ban on using Roundup and glyphosate to

   destroy illegal plantations of coca, the raw ingredient for cocaine, because of the WHO’s

   finding that glyphosate is probably carcinogenic.

                              California’s Proposition 65 Listing

72. On September 4, 2015, California’s Office of Environmental Health Hazard Assessment

   (“OEHHA”) published a notice of intent to include glyphosate on the state’s list of known

   carcinogens under Proposition 65. California’s Safe Drinking Water and Toxic Enforcement

   Act of 1986 (informally known as “Proposition 65”), requires the state to maintain and, at

   least, once a year, revise and republish a list of chemicals “known to the State of California

   to cause cancer or reproductive toxicity.” The OEHHA determined that glyphosate met the

   criteria for the listing mechanism under the Labor Code following IARC’s assessment of the

   chemical.

73. The listing process under the Labor Code is essentially automatic. The list of known

   carcinogens, at a minimum, must include substances identified by reference in Labor Code §



                                                                                     Page 18 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 19 of 50



   6382(b)(1). That section of the Labor Code identifies “[s]ubstances listed as human or

   animal carcinogens by the International Agency for Research on Cancer (IARC).” IARC’s

   classification of glyphosate as a Group 2A chemical (“probably carcinogenic to humans”)

   therefore triggered the listing.

74. A business that deploys a listed chemical in its products must provide “clear and reasonable

   warnings” to the public prior to exposure to the chemical. To be clear and reasonable, a

   warning must “(1) clearly communicate that the chemical is known to cause cancer, and/or

   birth defects or other reproductive harm; and (2) effectively reach the person before

   exposure.” The law also prohibits the discharge of listed chemicals into drinking water.

75. Monsanto disputed the listing decision and, in January 2016, filed a lawsuit against OEHHA

   and the agency’s acting director, Lauren Zeise, in California state court, seeking declaratory

   and injunctive relief to prevent OEHHA from listing glyphosate.

76. Monsanto alleges that OEHHA’s exclusive reliance on the IARC decision signified that

   “OEHHA effectively elevated the determination of an ad hoc committee to an unelected,

   foreign body, which answers to no United States official (let alone any California state

   official), over the conclusions of its own scientific experts.” Monsanto further alleged that

   the Labor Code listing mechanism presented various constitutional violations because it

   “effectively empowers an unelected, undemocratic, unaccountable, and foreign body to make

   laws applicable in California.” Among other things, Monsanto argued that Proposition 65’s

   requirement to provide a “clear and reasonable warning” to consumers that the chemical is a

   known carcinogen would damage its reputation and violate its First Amendment rights.




                                                                                    Page 19 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 20 of 50



                                 EFSA Report on Glyphosate

77. On November 12, 2015, the European Food Safety Authority (EFSA), the European Union’s

   primary agency for food safety, reported on its evaluation of the Renewal Assessment Report

   (RAR) on glyphosate. The Rapporteur Member State assigned to glyphosate, the German

   Federal Institute for Risk Assessment (BfR), had produced the RAR as part of the renewal

   process for glyphosate in the EU.

78. BfR sent its draft RAR to EFSA and the RAR underwent a peer review process by EFSA,

   other member states, and industry groups. As part of the on-going peer review of Germany’s

   reevaluation of glyphosate, EFSA had also received a second mandate from the European

   Commission to consider IARC’s findings regarding the potential carcinogenicity of

   glyphosate and glyphosate-containing products.

79. Based on a review of RAR, which included data from industry submitted unpublished

   studies, EFSA sent its own report (“Conclusions”) to the European Commission, finding that

   “glyphosate is unlikely to pose a carcinogenic hazard to humans and the evidence does not

   support classification with regard to its carcinogenic potential according to Regulation (EC)

   No 1272/2008.” EFSA therefore disagreed with IARC: glyphosate was not genotoxic and

   did not present a carcinogenic threat to humans.

80. In explaining why its results departed from IARC’s conclusions, EFSA drew a distinction

   between the EU and IARC approaches to the study and classification of chemicals. Although

   IARC examined “both glyphosate – an active substance – and glyphosate-based

   formulations, grouping all formulations regardless of their composition,” EFSA explained

   that it considered only glyphosate and that its assessment focuses on “each individual

   chemical, and each marketed mixture separately.” IARC, on the other hand, “assesses




                                                                                   Page 20 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 21 of 50



   generic agents, including groups of related chemicals, as well as occupational or

   environmental exposure, and cultural or behavioral practices.” EFSA accorded greater

   weight to studies conducted with glyphosate alone than studies of formulated products.

81. EFSA went further and noted:

       [A]lthough some studies suggest that certain glyphosate-based formulations may

       be genotoxic (i.e. damaging to DNA), others that look solely at the active

       substance glyphosate do not show this effect. It is likely, therefore, that the

       genotoxic effects observed in some glyphosate-based formulations are related to

       the other constituents or “co-formulants”. Similarly, certain glyphosate-based

       formulations display higher toxicity than that of the active ingredient, presumably

       because of the presence of co-formulants. In its assessment, EFSA proposes that

       the toxicity of each pesticide formulation and in particular its genotoxic potential

       should be further considered and addressed by Member State authorities while

       they re-assess uses of glyphosate-based formulations in their own territories.

       (emphasis added)

82. Notwithstanding its conclusion, EFSA did set exposure levels for glyphosate. Specifically,

   EFSA proposed an acceptable daily intake (ADI) of 0.5 mg/kg of body weight per day; an

   acute reference does (ARfD) of 0.5 mg/kg of body weight; and an acceptable operator

   exposure level (AOEL) of 0.1 mg/kg bw per day.

                        Leading Scientists Dispute EFSA’s Conclusion

83. On November 27, 2015, 96 independent academic and governmental scientists from around

   the world submitted an open letter to the EU health commissioner, Vytenis Andriukaitis. The

   scientists expressed their strong concerns and urged the commissioner to disregard the




                                                                                         Page 21 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 22 of 50



   “flawed” EFSA report, arguing that “the BfR decision is not credible because it is not

   supported by the evidence and it was not reached in an open and transparent manner.”

84. Signatories to the letter included Dr. Christopher J. Portier, Ph.D., and other renowned

   international experts in the field, some of whom were part of the IARC Working Group

   assigned to glyphosate.

85. In an exhaustive and careful examination, the scientists scrutinized EFSA’s conclusions and

   outlined why the IARC Working Group decision was “by far more credible”:

   The IARC WG decision was reached relying on open and transparent procedures by

   independent scientists who completed thorough conflict-of-interest statements and were not

   affiliated or financially supported in any way by the chemical manufacturing industry. It is

   fully referenced and depends entirely on reports published in the open, peer-reviewed

   biomedical literature. It is part of a long tradition of deeply researched and highly credible

   reports on the carcinogenicity of hundreds of chemicals issued over the past four decades by

   IARC and used today by international agencies and regulatory bodies around the world as a

   basis for risk assessment, regulation and public health policy.

86. With respect to human data, the scientists pointed out that EFSA agreed with IARC that there

   was “limited evidence of carcinogenicity” for non-Hodgkin lymphoma but EFSA nonetheless

   dismissed an association between glyphosate exposure and carcinogenicity. IARC applies

   three levels of evidence in its analyses of human data, including sufficient evidence and

   limited evidence. EFSA’s ultimate conclusion that “there was no unequivocal evidence for a

   clear and strong association of NHL with glyphosate” was misleading because it was

   tantamount to IARC’s highest level of evidence: “sufficient evidence,” which means that a




                                                                                     Page 22 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 23 of 50



   casual relationship has been established. However, the scientists argued, “[l]egitimate public

   health concerns arise when ‘causality is credible,’ i.e., when there is limited evidence.”

87. Among its many other deficiencies, EFSA’s conclusions regarding animal carcinogenicity

   data were “scientifically unacceptable,” particularly in BfR’s use of historical control data

   and in its tend analysis. Indeed, BfR’s analysis directly contradicts the Organization for

   Economic Co-operation and Development (“OECD”) testing guidelines while citing and

   purporting to follow those same guidelines. For instance, the EFSA report dismisses

   observed trends in tumor incidence “because there are no individual treatment groups that are

   significantly different from controls and because the maximum observed response is

   reportedly within the range of the historical control data.” However, according to the

   scientists, concurrent controls are recommended over historical controls in all guidelines,

   scientific reports, and publications, and, if it is employed, historical control data “should be

   from studies in the same timeframe, for the same exact animal strain, preferably from the

   same laboratory or the same supplier and preferably reviewed by the same pathologist.”

   BfR’s use of historical control data violated these precautions: “only a single study used the

   same mouse strain as the historical controls, but was reported more than 10 years after the

   historical control dataset was developed.” Further deviating from sound scientific practices,

   the data used by the BfR came from studies in seven different laboratories. The scientists

   concluded:

       BfR reported seven positive mouse studies with three studies showing increases in

       renal tumors, two with positive findings for hemangiosarcomas, and two with

       positive findings for malignant lymphomas. BfR additionally reported two

       positive findings for tumors in rats. Eliminating the inappropriate use of




                                                                                       Page 23 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 24 of 50



       historical data, the unequivocal conclusion is that these are not negative studies,

       but in fact document the carcinogenicity of glyphosate in laboratory animals.

88. The letter also critiqued the EFSA report’s lack of transparency and the opacity surrounding

   the data cited in the report: “citations for almost all of the references, even those form the

   open scientific literature, have been redacted from the document” and “there are no authors

   or contributors listed for either document, a requirement for publication in virtually all

   scientific journals.” Because BfR relied on unpublished, confidential industry provided

   studies, it is “impossible for any scientist not associated with BfR to review this conclusion

   with scientific confidence.”

89. On March 3, 2016, the letter was published in the Journal of Epidemiology & Community

   Health.

90. On February 17, 2016, a consensus statement published in the journal Environmental Health,

   entitled “Concerns over use of glyphosate-based herbicides and risks associated with

   exposures: a consensus statement,” assessed the safety of glyphosate-based herbicides

   (GBHs). The paper’s “focus is on the unanticipated effects arising form the worldwide

   increase in use of GBHs, coupled with the recent discoveries about the toxicity and human

   health risks stemming form use of GBHs.” The researchers drew seven factual conclusions

   about GBHs:

   (1) GBHs are the most heavily applied herbicide in the world and usage continues to rise;

   (2) Worldwide, GBHs often contaminate drinking water sources, precipitation, and air,

       especially in agricultural regions;

   (3) The half-life of glyphosate in water and soil is longer than previously recognized;

   (4) Glyphosate and its metabolites are widely present in the global soybean supply;




                                                                                      Page 24 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 25 of 50



   (5) Human exposures to GBHs are rising;

   (6) Glyphosate is now authoritatively classified as a probable human carcinogen; and

   (7) Regulatory estimates of tolerable daily intakes for glyphosate in the United States are

       European Union are based on outdated science.

91. The researchers noted that GBH use has increased approximately 100-fold since the 1970s.

   Furthermore, far form posing a limited hazard to vertebrates, as previously believed, two

   decades of evidence demonstrated that “several vertebrate pathways are likely targets of

   action, including hepatorenal damage, effects on nutrient balance through glyphosate

   chelating action and endocrine disruption.”

92. The paper attributed uncertainties in current assessments of glyphosate formulations to the

   fact that “[t]he full list of chemicals in most commercial GBHs is protected as ‘commercial

   business information,’ despite the universally accepted relevance of such information to

   scientists hoping to conduct an accurate risk assessment of these herbicide formulations.”

   Further, the researches argue, “[t]he distinction in regulatory review and decision processes

   between ‘active’ and ‘inert’ ingredients has no toxicological justification, given increasing

   evidence that several so-called ‘inert’ adjuvants are toxic in their own right.”

93. Among various implications, the researchers conclude that “existing toxicological data and

   risk assessments are not sufficient to infer that GBHs, as currently used, are safe.” Further,

   “GBH-product formulations are more potent, or toxic, than glyphosate alone to a wide array

   of non-target organisms including mammals, aquatic insects, and fish.” Accordingly, “risk

   assessments of GBHs that are based on studies quantifying the impacts of glyphosate alone

   underestimate both toxicity and exposure, and thus risk.” The paper concludes that this

   “shortcoming has repeatedly led regulators to set inappropriately high exposure thresholds.”




                                                                                      Page 25 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 26 of 50



94. The researchers also critique the current practice of regulators who largely rely on

   “unpublished, non-peer reviewed data generated by the registrants” but ignore “published

   research because it often uses standards and procedures to assess quality that are different

   from those codified in regulatory agency data requirements, which largely focus on avoiding

   fraud.” In the researchers’ view, “[s]cientists independent of the registrants should conduct

   regulatory tests of GBHs that include glyphosate alone, as well as GBH-product

   formulations.”

95. The researchers also call for greater inclusion of GBHs in government-led toxicology testing

   programs:

       [A] fresh and independent examination of GBH toxicity should be undertaken,

       and … this reexamination be accompanied by systematic efforts by relevant

       agencies to monitor GBH levels in people and in the food supply, none of which

       are occurring today. The U.S. National Toxicology Program should prioritize a

       thorough toxicological assessment of the multiple pathways now identified as

       potentially vulnerable of GBHs.

96. The researchers suggest that, in order to fill the gap created by an absence of government

   funds to support research on GBHs, regulators could adopt a system through which

   manufacturers fund the registration process and the necessary testing:

       [W]e recommend that a system be put in place through which manufacturers of

       GBHs provide funds to the appropriate regulatory body as part of routine

       registration actions and fees. Such funds should then be transferred to appropriate

       government research institutes, or to an agency experienced in the award of

       competitive grants. In either case, funds would be made available to independent




                                                                                     Page 26 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 27 of 50



        scientists to conduct the appropriate long-term (minimum 2 years) safety studies

        in recognized animal model systems. A thorough and modern assessment of

        GBH toxicity will encompass potential endocrine disruption, impacts on the gut

        microbiome, carcinogenicity, and multigenerational effects looking at

        reproductive and frequency of birth defects.

                   FDA Announces Testing of Glyphosate in Foods

97. On February 17, 2016, the U.S. Food and Drug Administration (“FDA”) announced that, for

   the first time in its history, the agency planned to start testing certain foods for glyphosate

   residues. FDA spokeswoman Lauren Sucher explained: “The agency is now considering

   assignments for Fiscal year 2016 to measure glyphosate in soybeans, corn, milk, and eggs,

   among other potential foods.”

98. In 2014, the U.S. Government Accountability Office (GAO) had severely rebuked the FDA

   for its failures to both monitor for pesticide residue, including that of glyphosate, and to

   disclose the limitations of its monitoring and testing efforts to the public. The GAO had

   cited numerous undisclosed deficiencies in the FDA’s process, specifically highlighting its

   omission of glyphosate testing.

99. Indeed, in the past, both the FDA and the U.S. Department of Agriculture (USDA) had

   routinely excluded glyphosate from their testing for the residues of hundreds of other

   pesticides, on the rationale that it was too expensive and unnecessary to protect public health.

   Ms. Sucher, the FDA spokeswoman, however, now states that “the agency has developed

   ‘streamlined methods’ for testing the weed killer.”

100.    The FDA’s move is significant as the agency possesses enforcement authority and can

   seek action if pesticide residues exceed enforcement guidelines.




                                                                                       Page 27 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 28 of 50



101.    The license for glyphosate in the European Union (EU) was set to expire on June 30,

   2016.

102.    Without an extension of the license, Monsanto’s Roundup and other glyphosate-based

   herbicides faced a general phase out in EU markets.

103.    In the months leading up to the license expiration date, protracted meetings and votes

   among national experts from the 28 EU Member States failed to produce agreement on an

   extension.

104.    For instance, on March 4, 2016, The Guardian reported that France, the Netherlands, and

   Sweden did not support EFSA’s assessment that glyphosate was harmless. The paper quoted

   the Swedish environment minister, Asa Romson, as stating, “We won’t take risks with

   glyphosate and we don’t think that the analysis done so far is good enough. We will propose

   that no decision is taken until further analysis has ben done and that EFSA scientists have

   bene more transparent about their considerations.”

105.    The Netherlands argued that relicensing should be placed on hold until after a separate

   evaluation of glyphosate’s toxicity can be conducted. Leading up to the vote, Italy joined the

   other EU states in opposing the license renewal, citing health concerns.

106.    On June 6, 2016, Member States voted but failed to reach a qualified majority in favor or

   against the re-authorization of glyphosate.

107.    On June 29, 2016, the EU Commission extended the European license for glyphosate for

   18 months to allow the European Chemical Agency to rule on the safety of the chemical,

   which is expected by the end of 2017.




                                                                                    Page 28 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 29 of 50



108.    On July 11, 2016, the EU voted in favor of a proposal to restrict the conditions of use of

   glyphosate in the EU, including a ban on common co-formulant POE-tallowamine (POEA)

   from all glyphosate-based herbicides, including Roundup.

109.    These restrictions, which are non-binding on the EU states, are expected to apply until the

   European Chemicals Agency issues an opinion on the chemical’s safety.

                        Plaintiff Leslie Ducoing Exposure to Roundup

110.    Leslie Ducoing routinely used Roundup for at least fifty years on his property in

   Louisiana.

111.    Leslie Ducoing frequently purchased Roundup in its liquid form in Louisiana.

112.    In 2019, doctors diagnosed Leslie Ducoing with chronic lymphocytic leukaemia (CLL), a

   form of non-Hodgkin lymphoma.

113.    Since his diagnosis, Leslie Ducoing has been treated for the cancer.

114.    During the entire time in which Leslie Ducoing was exposed to Roundup, he did not

   know that exposure to Roundup was injurious to his health or the health of others.

115.    Leslie Ducoing first learned that exposure to Roundup can cause cancer and other

   serous illness sometime after July 29, 2015, when IARC first published its evaluation of

   glyphosate.

                     TOLLING OF THE STATUTE OF LIMITATIONS
                           DISCOVERY RULE TOLLING

116.    Plaintiff had no way of knowing about the risk of serious illness associated with the use

   of and/or exposure to Roundup and glyphosate. The earliest date one could have learned of

   the link would have been after IARC released its formal assessment of glyphosate in July

   2015. This is the quintessential case for tolling.




                                                                                     Page 29 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 30 of 50



117.    Within the time period of any applicable statutes of limitations, Plaintiff could not have

   discovered, through the exercise of reasonable diligence, the exposure to Roundup and

   glyphosate is injurious to human health.

118.    Plaintiff did not discover, and did not know of facts that would cause a reasonable person

   to suspect the risks associated with the use of and/or exposure to Roundup and glyphosate;

   nor would a reasonable and diligent investigation by him have disclosed that Roundup and

   glyphosate would cause his illness.

119.    For these reasons, all applicable statutes of limitations have been tolled by operation of

   the discovery rule with respect to Plaintiff’s claim.

                                Fraudulent Concealment Tolling

120.    All applicable statutes of limitations have also been tolled by Monsanto’s knowing and

   active fraudulent concealment and denial of the facts alleged herein throughout the time

   period relevant to this action.

121.    Instead of disclosing critical safety information about Roundup and glyphosate,

   Monsanto has consistently and falsely represented the safety of its Roundup products.

                                              Estoppel

122.    Monsanto was under a continuous duty to disclose to consumers, users and other person

   coming into contact with its products, including Plaintiff, accurate safety information

   concerning its products and the risks associated with the use of and/or exposure to Roundup

   and glyphosate.

123.    Instead, Monsanto knowingly, affirmatively, and actively concealed safety information

   concerning Roundup and glyphosate and the serious risks associated with the use of and/or

   exposure to its products.



                                                                                      Page 30 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 31 of 50



124.    Based on the foregoing, Monsanto is estopped from relying on any statutes of limitations

   in defense of this action.

                                      COUNT I
                           DESIGN DEFECT – STRICT LIABILITY

125.    Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully set

   forth herein, and further alleges:

126.    Plaintiff brings this strict liability claim against Defendant for defective design.

127.    At all times relevant to this litigation, Defendant engaged in the business of testing,

   developing, designing, manufacturing, marketing, selling, distributing, and promoting

   Roundup products, which are defective and unreasonably dangerous to consumers, users

   and other persons coming into contact with them, including Plaintiff, thereby placing

   Roundup products into the stream of commerce. These actions were under the ultimate

   control and supervision of Defendant.

128.    At all times relevant to this litigation, Defendant designed, researched, developed,

   formulated, manufactured, produced, tested, assembled, labeled, advertised, promoted,

   marketed, sold and distributed the Roundup products used by Plaintiff and/or to which

   Plaintiff was exposed, as described above.

129.    At all times relevant to this litigation, Defendant’s Roundup products were

   manufactured, designed and labeled in an unsafe, defective, and inherently dangerous manner

   that was dangerous for use by or exposure to the public, and, in particular, Plaintiff.

130.    At all times relevant to this litigation, Defendant’s Roundup products reached the

   intended consumers, handlers, and users or other persons coming into contact with these

   products in Louisiana and throughout the United States, including Plaintiff without




                                                                                        Page 31 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 32 of 50



   substantial change in their condition as designed, manufactured, sold, distributed, labeled,

   and marketed by Defendant.

131.    Defendant’s Roundup products, as researched, tested, developed, designed, licensed,

   formulated, manufactured, packaged, labeled, distributed, sold, and marketed by Defendant,

   were defective in design and formulation in that when they left the hands of Defendant’s

   manufacturers and/or suppliers, they were unreasonably dangerous because they were not as

   safe as an ordinary consumer would expect when used in an intended or reasonably

   foreseeable manner.

132.    Defendant’s Roundup products, as researched, tested, developed, designed, licensed,

   formulated, manufactured, packaged, labeled, distributed, sold, and marketed by Defendant,

   were defective in design and formulation in that when they left the hands of Defendants’

   manufacturers and/or suppliers, the foreseeable risks associated with these products exceeded

   the alleged benefits associated with their design and formulation.

133.    Therefore, at all times relevant to this litigation, Defendant’s Roundup products, as

   researched, tested, developed, designed, licensed, manufactured, packaged, labeled,

   distributed, sold and marketed by Defendant, were defective in design and formulation, in

   one or more of the following ways:

   (1) When placed in the stream of commerce, Defendant’s Roundup products were defective

        in design and formulation, and, consequently, dangerous to an extent beyond that which

        an ordinary consumer would expect.

   (2) When placed in the stream of commerce, Defendant’s Roundup products were

        unreasonably dangerous in that they were hazardous and posed a grave risk of cancer and

        other serious illnesses when used in a reasonably anticipated manner.



                                                                                     Page 32 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 33 of 50



   (3) When placed in the stream of commerce, Defendant’s Roundup products contained

        unreasonably dangerous design defects and were not reasonably safe when used in a

        reasonably anticipated or intended manner.

   (4) Defendant did not sufficiently test, investigate or study its Roundup products and,

        specifically, the active ingredient glyphosate.

   (5) Exposure to Roundup and glyphosate-containing products presents a risk of harmful

        side effects that outweighs any potential utility stemming from the use of the herbicide.

   (6) Defendant knew or should have known at the time of marketing its Roundup products

        that exposure to Roundup and specifically, its active ingredient glyphosate, could result

        in cancer and other severe illnesses and injuries.

   (7) Defendant did not conduct adequate post-marketing surveillance of its Roundup

        products.

   (8) Defendant could have employed safer alternative designs and formulations.

134.    At all time relevant to this litigation, Plaintiff used and/or was exposed to the use of

   Defendant’s Roundup products in an intended or reasonable foreseeable manner without

   knowledge of their dangerous characteristics.

135.    Plaintiff could not have reasonably discovered the defects and risks associated with

   Roundup or glyphosate-containing products before or at the time of exposure.

136.    The harm caused by Defendant’s Roundup products far outweighed their benefit,

   rendering Defendant’s products dangerous to an extent beyond that which an ordinary

   consumer would contemplate. Defendant’s Roundup products were and are more

   dangerous than alternative products and Defendant could have designed its Roundup

   products to make them less dangerous. Indeed, at the time that Defendant designed its


                                                                                        Page 33 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 34 of 50



   Roundup products, the state of the industry’s scientific knowledge was such that a less risky

   design or formulation was attainable.

137.    At the time Roundup products left Defendant’s control, there was a practical,

   technically feasible, and safe alternative design that would have prevented the harm without

   substantially impairing the reasonably anticipated or intended function of Defendant’s

   Roundup herbicides.

138.    Defendant’s defective design of Roundup amounts to willful, wanton, and/or reckless

   conduct by Defendant.

139.    Therefore, as a result of unreasonably dangerous condition of its Roundup products,

   Defendant is strictly liable to Plaintiff.

140.    The defects in Defendant’s Roundup products were substantial and contributing factors

   in causing Plaintiff’s grave injuries, and, but for Defendant’s misconduct and omissions,

   Plaintiff would not have sustained his injuries.

141.    As a direct and proximate result of Defendant placing its defective Roundup products

   into the stream of commerce, Plaintiff has suffered and continues to suffer grave injuries, and

   he has endured pain and discomfort, as well as economic hardship, including considerable

   financial expenses for medical care and treatment. Plaintiff will continue to incur these

   expenses in the future.

        WHEREFORE, Plaintiff requests that the Court enter judgment in his favor for

compensatory and punitive damages, together with interest, costs herein incurred, attorneys’

fees, and all such other and further relief as this Court deems just and proper. Plaintiff also

demands a jury trial on the issues contained herein.




                                                                                       Page 34 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 35 of 50



                                     COUNT II
                         FAILURE TO WARN – STRICT LIABILITY

142.    Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully set

   forth herein, and further alleges:

143.    Plaintiff brings this strict liability claim against Defendant for failure to warn.

144.    At all times relevant to this litigation, Defendant engaged in the business of testing,

   developing, designing, manufacturing, marketing, selling, distributing, and promoting

   Roundup products, which are defective and unreasonably dangerous to consumers,

   including Plaintiff, because they do not contain adequate warnings or instructions concerning

   the dangerous characteristics of Roundup and specifically, the active ingredient glyphosate.

   These actions were under the ultimate control and supervision of Defendant.

145.    Defendant researched, developed, designed, tested, manufactured, inspected, labeled,

   distributed, marketed, promoted, sold, and otherwise released into the stream of commerce its

   Roundup products, and in the course of same, directly advertised or marketed the products

   to consumers and end users, including Plaintiff, and Defendant therefore had a duty to warn

   of the risks associated with the reasonably foreseeable uses (and misuses) of Roundup and

   glyphosate-containing products and a duty to instruct on the proper, safe use of these

   products.

146.    At all times relevant to this litigation, Defendant had a duty to properly test, develop,

   design, manufacture, inspect, package, label, market, promote, sell, distribute, maintain

   supply, provide proper warnings, and take such steps as necessary to ensure that its

   Roundup products did not cause users and consumers to suffer from unreasonable and

   dangerous risks. Defendant had a continuing duty to instruct on the proper, safe use of these




                                                                                         Page 35 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 36 of 50



   products. Defendant, as manufacturer, seller, or distributor of chemical herbicides, is held ot

   the knowledge of an expert in the field.

147.    At the time of manufacture, Defendant could have provided warnings or instructions

   regarding the full and complete risks of Roundup and glyphosate-containing products

   because it knew or should have known of the unreasonable risks of harm associated with the

   use of and/or exposure to these products.

148.    At all times relevant to this litigation, Defendant failed to investigate, study, test, or

   promote the safety of its Roundup products. Defendant also failed to minimize the dangers

   to users and consumer of its Roundup products and to those who would foreseeably use or

   be harmed by Defendant’s herbicides, including Plaintiff.

149.    Despite the fact that Defendant knew or should have known that Roundup products

   posed a grave risk of harm, it failed to warn of the dangerous risks associated with their use

   and exposure. The dangerous propensities of its products and the carcinogenic

   characteristics of glyphosate, as described above, were known to Defendant, or scientifically

   knowable to Defendant through appropriate research and testing by known methods, at the

   time it distributed, supplied, or sold the product, and not known to end users and consumers,

   such as Plaintiff.

150.    Defendant knew or should have known that its Roundup and glyphosate-containing

   products created significant risks of serious bodily harm to consumers, as alleged herein, and

   Defendant failed to adequately warn consumers and reasonably foreseeable users of the risks

   of exposure to these products. Defendant has wrongfully concealed information concerning

   the dangerous nature of Roundup and its active ingredient glyphosate, and further made

   false and/or misleading statements concerning the safety of Roundup and glyphosate.



                                                                                          Page 36 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 37 of 50



151.    At all times relevant to this litigation, Defendant’s Roundup products reached the

   intended consumers, handlers, and users or other persons coming into contact with these

   products throughout the United States, including Plaintiff, without substantial change in their

   condition as designed, manufactured, sold, distributed, labeled, and marketed by Defendant.

152.    At all times relevant to this litigation, Plaintiff used and/or was exposed to the use of

   Defendant’s Roundup products in their intended or reasonably foreseeable manner without

   knowledge of their dangerous characteristics.

153.    Plaintiff could not have reasonably discovered the defects and risks associated with

   Roundup or glyphosate-containing products before or at the time of Plaintiff’s exposure.

   Plaintiff relied upon the skill, superior knowledge, and judgment of Defendant.

154.    Defendant knew or should have known that the minimal warnings disseminated with its

   Roundup products were inadequate, but it failed to communicate adequate information on

   the dangers and safe use/exposure and failed to communicate warnings and instructions that

   were appropriate and adequate to render the products safe for their ordinary, intended, and

   reasonably foreseeable uses, including agricultural and horticultural applications.

155.    The information that Defendant did provide or communicate failed to contain relevant

   warnings, hazards, and precautions that would have enabled agricultural workers,

   horticultural workers and/or at-home users to utilize the products safely and with adequate

   protection. Instead, Defendant disseminated information that was inaccurate, false, and

   misleading and which failed to communicate accurately or adequately the comparative

   severity, duration, and extent of the risk or injuries associated with use of and/or exposure of

   Roundup and glyphosate; continued to aggressively promote the efficacy of its products,

   even after it knew or should have known of the unreasonable risks form use or exposure; and



                                                                                        Page 37 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 38 of 50



   concealed, downplayed, or otherwise suppressed, through aggressive marketing and

   promotion, any information or research about the risks and dangers of exposure to Roundup

   and glyphosate.

156.    To this day, Defendant has failed to adequately and accurately warn of the true risks of

   Plaintiff’s injuries associated with the use of and exposure to Roundup and its active

   ingredient glyphosate, a probable carcinogen.

157.    As a result of their inadequate warnings, Defendant’s Roundup products were defective

   and unreasonably dangerous when they left the possession and/or control of Defendant, were

   distributed by Defendant, and used by Plaintiff.

158.    Defendant is liable to Plaintiff for injuries caused by its failure, as described above, to

   provide adequate warnings or other clinically relevant information and data regarding the

   appropriate use of its Roundup products and the risks associated with the use of or exposure

   to Roundup and glyphosate.

159.    The defects in Defendant’s Roundup products were substantial and contributing factors

   in causing Plaintiff’s injuries, and, but for Defendant’s misconduct and omissions, Plaintiff

   would not have sustained his injuries.

160.    Had Defendant provided adequate warnings and instructions and properly disclosed and

   disseminated the risks associated with its Roundup products, Plaintiff would have avoided

   the risk of developing injuries as alleged herein and Plaintiff could have obtained alternative

   herbicides.

161.    As a direct and proximate result of Defendant placing its defective Roundup products

   into the stream of commerce, Plaintiff has suffered and continues to suffer severe injuries,

   and has endured physical pain and discomfort, as well as economic hardship, including



                                                                                        Page 38 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 39 of 50



   considerable financial expenses for medical care and treatment. Plaintiff will continue to

   incur these expenses in the future.

        WHEREFORE, Plaintiff requests that the Court enter judgment in his favor for

compensatory and punitive damages, together with interest, costs herein incurred, attorneys’

fees, and all such other and further relief as this Court deems just and proper. Plaintiff also

demands a jury trial on the issues contained herein.

                                           COUNT III
                                          NEGLIGENCE

162.    Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully set

   forth herein, and further alleges:

163.    Defendant, directly or indirectly, caused Roundup products to be sold, distributed,

   packaged, labeled, marketed, and/or promoted.

164.    Defendant, directly or indirectly, caused Roundup products to be purchased and/or used

   by Plaintiff.

165.    At all times relevant to this litigation, Defendant had a duty to exercise reasonable care in

   the design, research, manufacture, marketing, advertisement, supply, promotion, packaging,

   sale, and distribution of its Roundup products, including the duty to take all reasonable

   steps necessary to manufacture, promote, and/or sell a product that was not unreasonably

   dangerous to consumers, users, and other persons coming into contact with the product.

166.    At all times relevant to this litigation, Defendant had a duty to exercise reasonable care in

   the marketing, advertising, and sale of its Roundup products. Defendant’s duty of care

   owed to consumers and the general public included providing accurate, true, and correct

   information concerning the risks of using Roundup and appropriate, complete, and accurate




                                                                                       Page 39 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 40 of 50



   warnings concerning the potential adverse effects of exposure to Roundup and, in

   particular, its active ingredient glyphosate.

167.    At all time relevant to this litigation, Defendant knew or, in the exercise of reasonable

   care, should have known of the hazards and dangers of Roundup and specifically, the

   carcinogenic properties of the chemical glyphosate.

168.    Accordingly, at all times relevant to this litigation, Defendant knew or, in the exercise of

   reasonable care, should have known that use of or exposure to its Roundup products could

   cause Plaintiff’s injuries and thus created a dangerous and unreasonable risk of injury to the

   users of these products, including Plaintiff.

169.    Defendant knew or, in the exercise of reasonable care, should have known that Roundup

   is more toxic than glyphosate alone and that safety studies on Roundup, Roundup’s

   adjuvants and “inert” ingredients, and/or the surfactant POEA were necessary to protect

   Plaintiff from Roundup.

170.    Defendant knew or, in the exercise of reasonable care, should have known that tests

   limited to Roundup’s active ingredient glyphosate were insufficient to prove the safety of

   Roundup.

171.    Defendant also knew or, in the exercise of reasonable care, should have known that users

   and consumers of Roundup were unaware of the risks and the magnitude of the risks

   associated with the use of and/or exposure to Roundup and glyphosate-containing products.

172.    As such, Defendant breached its duty of reasonable care and failed to exercise ordinary

   care in the design, packaging, sale, and distribution of its Roundup products, in that

   Defendant manufactured and produced defective herbicides containing the chemical

   glyphosate, knew or had reason to know of the defects inherent in its products, knew or had


                                                                                       Page 40 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 41 of 50



   reason to know that a user’s or consumer’s exposure to the products created a significant risk

   of harm and unreasonably dangerous side effects, and failed to prevent or adequately warn of

   these risks and injuries.

173.    Defendant failed to appropriately and adequately test Roundup, Roundup’s adjuvants

   and “inert” ingredients, and/or the surfactant POEA to protect Plaintiff from Roundup.

174.    Despite the ability and means to investigate, study, and test its products and to provide

   adequate warnings, Defendant has failed to do so. Indeed, Defendant has wrongfully

   concealed information and has further made false and/or misleading statements concerning

   the safety and/or exposure to Roundup and glyphosate.

175.    Defendant’s negligence included:

   (1) Manufacturing, producing, promoting, formulating, creating, developing, designing,

        selling, and/or distributing its Roundup products without thorough and adequate pre-

        and post-market testing;

   (2) Manufacturing, producing, promoting, formulating, creating, developing, designing,

        selling, and/or distributing Roundup while negligently and/or designing, selling, and/or

        distributing Roundup while negligently and/or intentionally concealing and failing to

        disclose the results of trials, tests, and studies of exposure to glyphosate, and,

        consequently, the risk of serious harm associated with human use of and exposure to

        Roundup;

   (3) Failing to undertake sufficient studies and conduct necessary tests to determine whether

        or not Roundup products and glyphosate-containing products were safe for their

        intended use in agriculture, horticulture, and at-home use;




                                                                                        Page 41 of 50
 Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 42 of 50



(4) Failing to undertake sufficient studies and conduct necessary tests to determine the safety

   of “inert” ingredients and/or adjuvants contained within Roundup, and the propensity of

   these ingredients to render Roundup toxic, increase the toxicity of Roundup, whether

   these ingredients are carcinogenic, magnify the carcinogenic properties of Roundup, and

   whether or not “inert’ ingredients and/or adjuvants were safe for use;

(5) Failing to use reasonable and prudent care in the design, research, manufacture,

   formulation, and development of Roundup products so as to avoid the risk of serious

   harm associated with the prevalent use of Roundup/glyphosate as an herbicide;

(6) Failing to design and manufacture Roundup products so as to ensure they were at least

   as safe and effective as other herbicides on the market;

(7) Failing to provide adequate instructions, guidelines, and safety precautions to those

   persons who Defendant could reasonably foresee would use and/or be exposed to its

   Roundup products;

(8) Failing to disclose to Plaintiff, users, consumers, and the general public that the use of

   and exposure of Roundup presented severe risks of cancer and other grave illnesses;

(9) Failing to warn Plaintiff, users, consumers, and the general public that the product’s risk

   of harm was unreasonable and that there were safer and effective alternative herbicides

   available to Plaintiff and other users or consumers;

(10)       Systemically suppressing or downplaying contrary evidence about the risks,

   incidence, and prevalence of the side effects of Roundup and glyphosate-containing

   products;




                                                                                   Page 42 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 43 of 50



   (11)        Representing that its Roundup products were safe for their intended use when in

        fact, Defendant knew or should have known that the products were not safe for their

        intended use;

   (12)        Declining to make or propose any changes to Roundup products’ labeling or

        other promotional materials that would alert the consumers and the general public of the

        risks of Roundup and glyphosate;

   (13)        Advertising, marketing, and recommending the use of Roundup products, while

        concealing and failing to disclose or warn of the dangers known by Defendant to be

        associated with or caused by the use of or exposure to Roundup and glyphosate;

   (14)        Continuing to disseminate information to its consumers, which indicate or imply

        that Defendant’s Roundup products are not unsafe for use in the agricultural,

        horticultural industries, and/or home use; and

   (15)        Continuing the manufacture and sale of its products with the knowledge that the

        products were unreasonably unsafe and dangerous.

176.    Defendant knew and/or should have known that it was foreseeable that consumers and/or

   users, such as Plaintiff, would suffer injuries as a result of Defendant’s failure to exercise

   ordinary care in the manufacturing, marketing, labeling, distribution, and sale of Roundup.

177.    Plaintiff did not know the nature and extent of the injuries that could result from the

   intended use of and/or exposure to Roundup or its active ingredient glyphosate.

178.    Defendant’s negligence was the proximate cause of the injuries, harm, and economic

   losses that Plaintiff suffered, and will continue to suffer, as described herein.

179.    Defendant’s conduct, as described above, was reckless. Defendant regularly risks the

   lives of consumers and users of its products, including Plaintiff, with full knowledge of the



                                                                                       Page 43 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 44 of 50



   dangers of its products. Defendant has made conscious decisions not to redesign, re-label,

   warn, or inform the unsuspecting public, including Plaintiff. Defendant’s reckless conduct

   therefore warrants an award of punitive damages.

180.    As a proximate result of Defendant’s wrongful acts and omissions in placing its defective

   Roundup products into the stream of commerce without adequate warnings of the hazardous

   and carcinogenic nature glyphosate, Plaintiff has suffered and continues to suffer severe and

   permanent physical and emotional injuries. Plaintiff has endured pain and suffering, has

   suffered economic losses (including significant expenses for medical care and treatment) and

   will continue to incur these expenses in the future.

        WHEREFORE, Plaintiff requests that the Court enter judgment in his favor for

compensatory and punitive damages, together with interest, costs herein incurred, attorneys’

fees, and all such other and further relief as this Court deems just and proper. Plaintiff also

demands a jury trial on the issues contained herein.

                                      COUNT IV
                             BREAH OF EXPRESS WARRANTY

181.    Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully set

   forth herein, and further alleges:

182.    At all times to this litigation, Defendant engaged in the business of testing, developing,

   designing, manufacturing, marketing, selling, distributing, and promoting its Roundup

   products, which are defective and unreasonably dangerous to consumers, including Plaintiff,

   thereby placing Roundup products into the stream of commerce. These actions were under

   the ultimate control and supervision of Defendant.

183.    At all times relevant to this litigation, Defendant expressly represented and warranted to

   the purchasers of its Roundup products, by and through statements made by Defendant in


                                                                                       Page 44 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 45 of 50



   labels, publications, package inserts, and other written materials intended for consumers and

   the general public, that its Roundup products were safe to human health and the

   environment, effective, fit, and proper for their intended use. Defendant advertised, labeled,

   marketed, and promoted Roundup products, representing the quality to consumers and the

   public in such a way as to induce their purchase or use, thereby making an express warranty

   that its Roundup products would conform to the representations.

184.    These express representations include incomplete warnings and instructions that purport,

   but fail, to include the complete array of risks associated with use of and/or exposure to

   Roundup and glyphosate. Defendant knew and/or should have known that the risks

   expressly included in Roundup warnings and labels did not and do not accurately or

   adequately set forth the risks of developing the serious injuries complained of herein.

   Nevertheless, Defendant expressly represented that its Roundup products were safe and

   effective, that they were safe and effective for use by individuals such as Plaintiff, and/or that

   they were safe and effective as agricultural herbicides.

185.    The representations about Roundup, as set forth herein, contained or constituted

   affirmations of fact or promises made by the seller to the buyer, which related to the goods

   and became part of the basis of the bargain, creating an express warranty that the goods

   would conform to the representations.

186.    Defendant placed its Roundup products into the stream of commerce for sale and

   recommended their use to consumers and the public without adequately warning of the true

   risks of developing the injuries associated with the use of and exposure to Roundup and its

   active ingredient glyphosate.




                                                                                      Page 45 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 46 of 50



187.    Defendant breached these warranties because, among other things, its Roundup products

   were defective, dangerous, unfit for use, did not contain label representing the true and

   adequate nature of the risks associated with their use, and were not merchantable or safe for

   their intended, ordinary, and foreseeable use and purpose. Specifically, Defendant breached

   the warranties in the following ways:

   (1) Defendant represented through its labeling, advertising, and marketing materials that its

        Roundup products were safe, and fraudulently withheld and concealed information about

        the risks of serious injury associated with use of and/or exposure to Roundup and

        glyphosate by expressly limiting the risks associated with the use and/or exposure within

        its warnings and labels; and

   (2) Defendant represented that its Roundup products were safe for use and fraudulently

        concealed information that demonstrated that glyphosate, the active ingredient in

        Roundup, had carcinogenic properties, and that its Roundup products, therefore, were

        not safer than alternatives available on the market.

188.    Monsanto’s warranties and representations, as described herein, concerning the qualities

   of Roundup products, became a basis of the bargain for Plaintiff’s employers’ purchases of

   Roundup products. Therefore, vertical privity is not required.

189.    On information and belief, Plaintiff’s employers justifiably and detrimentally relied on

   the express warranties and representations of Defendant in the purchase and use of its

   Roundup products. When Plaintiff’s employers made the decision to purchase Roundup,

   they reasonably relied upon Defendant to disclose known defects, risks, dangers, and side

   effects of Roundup and glyphosate.

190.    Plaintiff was exposed to the labels on the Roundup products that he mixed and applied.



                                                                                     Page 46 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 47 of 50



191.    Defendant had sole access to material facts concerning the nature of the risks associated

   with its Roundup products as expressly stated within its warnings and labels, and Defendant

   knew that consumers and users such as Plaintiff could not have reasonably discovered that

   the risks expressly included in Roundup warnings and labels were inadequate and

   inaccurate.

192.    Plaintiff had no knowledge of the falsity or incompleteness of Defendant’s statements

   and representations concerning Roundup.

193.    Plaintiff used and/or was exposed to the use of Roundup as researched, developed,

   designed, tested, formulated, manufactured, inspected, labeled, distributed, packaged,

   marketed, promoted, sold, or otherwise released into the stream of commerce by Defendant.

194.    Had the warnings and labels for Roundup products accurately and adequately set forth

   the true risks associated with the use of such products, including Plaintiff’s injuries, rather

   than expressly excluding such information and warranting that the products were safe for

   their intended use, Plaintiff could have avoided the injuries complained of herein.

195.    As a direct and proximate result of Defendant’s wrongful acts of omissions, Plaintiff has

   suffered severe injuries. Plaintiff has endured pain and suffering, has suffered economic

   losses (including significant expenses for medical care and treatment), and will continue to

   incur these expenses in the future.

        WHEREFORE, Plaintiff requests that the Court enter judgment in his favor for

compensatory and punitive damages, together with interest, costs herein incurred, attorneys’

fees, an all such other and further relief as this Court deems just and proper. Plaintiff also

demands a jury trial on the issues contained herein.




                                                                                       Page 47 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 48 of 50



                                COUNT V
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

196.    Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully set

   forth herein, and further alleges:

197.    At all times relevant to this litigation, Defendant engaged in the business of testing,

   developing, designing, formulating, manufacturing, marketing, selling, distributing, and

   promoting its Roundup products, which are defective and unreasonably dangerous to users

   and consumers, including Plaintiff, thereby placing Roundup products into the stream of

   commerce.

198.    These actions were under the ultimate control and supervision of Defendant.

199.    Before the time that Plaintiff was exposed to the use of the aforementioned Roundup

   products, Defendant impliedly warranted to its consumers and users, including Plaintiff, that

   its Roundup products were of merchantable quality and safe and fit for the use for which

   they were intended; specifically, as horticultural herbicides.

200.    Defendant, however, failed to disclose that Roundup has dangerous propensities when

   used as intended and that the use of and/or exposure to Roundup and glyphosate-containing

   products carries an increased risk of developing severe injuries, including Plaintiff’s injuries.

201.    Upon information and belief, Plaintiff and Plaintiff’s employers reasonably relied upon

   the skill, superior knowledge and judgment of Defendant and upon its implied warranties that

   Roundup products were of merchantable quality and fit for their intended purpose or use.

202.    The Roundup products were expected to reach and did in fact reach consumers and

   users, including Plaintiff, without substantial change in the condition in which they were

   manufactured and sold by Defendant.




                                                                                       Page 48 of 50
       Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 49 of 50



203.    At all times relevant to this litigation, Defendant was aware that consumers and users of

   its products, including Plaintiff, would use Roundup products as marketed by Defendant,

   which is to say that Plaintiff was the foreseeable user of Roundup.

204.    Defendant intended that its Roundup products be used in the manner in which Plaintiff

   in fact used them and Defendant impliedly warranted each product to be of merchantable

   quality, safe, and fit for this use, despite the fact that Roundup was not adequately tested or

   researched.

205.    In reliance upon Defendant’s implied warranty, Plaintiff used Roundup as instructed

   and labeled and in the foreseeable manner intended, recommended, promoted and marketed

   by Defendant.

206.    Plaintiff could not have reasonably discovered or known of the risks of serious injury

   associated with Roundup or glyphosate.

207.    Defendant breached its implied warranty to Plaintiff in that its Roundup products were

   not of merchantable quality, safe, or fit for their intended use, or adequately tested. Roundup

   has dangerous propensities when used as intended and can cause serious injuries, including

   those injuries complained of herein.

208.    The harm caused by Defendant’s Roundup products far outweighed their benefit,

   rendering the products more dangerous than an ordinary consumer or user would expect and

   more dangerous than alternative products.

209.    As a direct and proximate result of Defendant’s wrongful acts and omissions, Plaintiff

   has suffered severe and permanent physical and emotional injuries. Plaintiff has endured

   pain and suffering, has suffered economic loss (including significant expenses for medical

   care and treatment) and will continue to incur these expenses in the future.



                                                                                      Page 49 of 50
     Case 2:20-cv-00168-MVL-KWR Document 1 Filed 01/16/20 Page 50 of 50



       WHEREFORE, Plaintiff requests that the Court enter judgement in his favor for

compensatory and punitive damages, together with interest, costs herein incurred, attorneys’

fees, and all such other and further relief as this Court deems just and proper. Plaintiff also

demands a jury trial on the issues contained herein.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and against

Monsanto, awarding as follows:

   (1) Compensatory damages in an amount to be proven at trial;

   (2) Punitive damages;

   (3) Costs including reasonable attorneys’ fees, court costs, and other litigation expenses; and

   (4) Any other relief the Court may deem just and proper.

                                              Respectfully Submitted:

                                              /s/ Ryan P. Monsour
                                              __________________________________________
                                              PRESTON L. HAYES (#29898)
                                              RYAN P. MONSOUR (#33286)
                                              ZACHARY R. SMITH (#37316)
                                              Chehardy, Sherman, Williams, Murray, Recile,
                                              Stakelum & Hayes, L.L.P.
                                              One Galleria Boulevard, Suite 1100 Metairie,
                                              Louisiana 70001
                                              Telephone: (504) 833-5600
                                              Facsimile: (504) 613-4528
                                              Counsel for Plaintiff




                                                                                       Page 50 of 50
